COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ————————————

                             In re Tammy Fountain, Relator

                                  No. 01-12-00704-CV

           Original Proceeding on Petition for Writ of Habeas Corpus
                                  ————————————

                                         ORDER

       In a letter to the clerk of the court, counsel for relator asked that we “correct,
modify, or reform” our October 15, 2013 order to address a provision of the parties’ Rule
6.6 agreement which stated that they “ask that the Court . . . take no further action in this
habeas proceeding, but specifically including that this Court not enter an order remanding
Relator to custody, but release the bond.”
        This court ordered relator discharged on execution and filing of a bond in the
amount of $500. See Tex. R. App. P. 52.8(b)(3). Subsequently we denied the petition for
writ of habeas corpus, and the real party in interest agreed not to seek enforcement of the
trial court’s contempt order of May 24, 2012 or the revocation order of July 31, 2012. In
light of the parties’ agreement, the trial court may, in its discretion, vacate its July 31,
2012 order, and it may order that the bond be released.
       IT IS SO ORDERED.
Judge’s signature:             /s/ Michael Massengale_______________________
                                    Acting individually    Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown.

Justice Keyes, dissenting.

Date: November 7, 2013